Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-3 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest the cathode active material comprising a composite having the formula of: Li1.2[(Mn0.4Ti0.4)0.95Mo0.05]O2.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of Claims 5-12 drawn to the method of manufacturing a lithium secondary battery non-elected with traverse. Accordingly, Claims 5-12 have been cancelled.
Authorization for this examiner’s amendment was given in an interview with Peter Corless on 10 June 2021.
The application has been amended as follows: 
(Canceled)
(Canceled)
(Canceled)
(Canceled)
(Canceled)
(Canceled)
(Canceled)
(Canceled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723